Putnam Investments One Post Office Square Boston, MA 02109 June 22, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Funds Trust (Securities Act No. 333-515 and Investment Company File Act No. 811-07513) (the Trust) on behalf of Putnam Retirement Income Fund Lifestyle 3 (the Fund)  Post-Effective Amendment No. 121 to the Trusts Registration Statement on Form N-1A (the Amendment) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Fund hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 121 to the Trusts Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on June 15, 2011. Comments or questions concerning this certificate may be directed to Annemarie Duffy at 1-800-225-2465, ext. 1 4824. Very truly yours, Putnam Retirement Income Fund Lifestyle 3 By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
